 DECISIONS OF NATIONAL LABOR RELATIONS BOARD467 East Gilbert Street Corporation d/b/a MedicalCenter Convalescent Hospital and Retail ClerksUnion, Local 1167, chartered by United Food andCommercial Workers International Union, AFL-CIO.' Cases 31-CA-8510, 31-CA-8511, and 31-CA-8586January 28, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn May 25, 1979, Administrative Law JudgeBernard J. Seff issued the attached Decision in thisproceeding. Thereafter, the General Counsel andRespondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions2and briefsand has decided to affirm the rulings, findings,3andconclusions of the Administrative Law Judge, asmodified herein.'We have carefully examined the record in thisproceeding and we conclude that the violations foundby the Administrative Law Judge, as well as hisdismissal of certain other alleged violations, are fullysupported by the record. However, in light of the' On June 7, 1979, the Retail Clerks International Union merged with theAmalgamated Meatcutters and Butcher Workmen of North America to formthe United Food and Commercial Workers International Union, AFL-CIO.I On August 22, 1979, after issuance of the Administrative Law Judge'sDecision, Respondent, with the concurrence of the Charging Party, submittedto the Board for approval a proposed settelment with respect to the dischargeof employee Lewis, which previously had been entered into by Respondent,the Charging Party, and Lewis, but which had been rejected by the RegionalDirector for Region 31. Thereafter, the General Counsel filed an opposition tothe proposed settlement. The terms of the proposed settlement do not include,inter alia. an offer of reinstatement to discriminatee Lewis-a remedy whichthe Board provides in the public interest to enforce a public right.Accordingly, and inasmuch as the proposed settlement does not fully andadequately remedy the other related violations herein, we hereby reject theproposed settlement. See Winston Rose and Mary Louise Rose, a partnershipd/b/a Ideal Donut Shop, 148 NLRB 236 (1964).We find no merit in Respondent's allegations of bias on the part of theAdministrative Law Judge. There is no basis for finding that bias or partialityexisted merely because the Administrative Law Judge resolved importantfactual conflicts in favor of the General Counsel's witnesses. As the SupremeCourt has stated, "m[Total rejection of an opposed view cannot of itself impugnthe integrity or competence of a trier of fact." N.LR.B. v. PittsburghSteamship Company, 337 U.S. 656, 659 (1949). Moreover, it is the Board'sestablished policy not to overrule an administrative law judge's resolutionswith respect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard Dry WallProducts Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.In his Decision, the Administrative Law Judge inadvertently omitted theinitial date of the hearing, March 12, 1979, and the date of the filing of theamendment to the consolidated amended complaint, February 22, 1979; andhe misstated the date the complaint originally issued, which was December247 NLRB No. 74somewhat disjointed manner in which his Decision iswritten and his failure to include in his Conclusions ofLaw certain violations which he found, we shall, forthe purpose of clarification, make the followingfindings and conclusions of law:1. Based on credited testimony the AdministrativeLaw Judge concluded that Respondent violated Sec-tion 8(a)(l) of the Act by promulgating, maintaining,and enforcing a rule prohibiting any form of solicita-tion between employees including the wearing ofunion buttons and prohibiting the wearing of a unionbutton; interrogating employees regarding union mat-ters without observing Board-established safeguardsconcerning such interrogations; circulating an antiun-ion petition; and creating the impression of surveil-lance over the employees' union activities. Theseconclusions, to which no exceptions were filed, aresupported by the record herein. Accordingly, weadopt the Administrative Law Judge's findings ofthese violations.2. The General Counsel excepts to the failure of theAdministrative Law Judge to include in his Conclu-sions of Law findings that Respondent's supervisor,Bernsten, threatened employees with closure of thefacility in violation of Section 8(a)(1) of the Act;Respondent issued written warnings to Lewis inviolation of Section 8(a)(3) and (1) of the Act; andRespondent required Lewis to secure a doctor'scertificate in violation of Section 8(a)(3) and (1) of theAct.6We find merit in these exceptions.In his Decision, the Administrative Law Judgecredited the testimony of employee Gonzales and29, 1978, and the date the complaint was amended, which was January 30,1979.' In par. I(d) of his recommended Order, the Administrative Law Judgeuses the broad cease-and-desist language, "in any manner." However, we haveconsidered this case in light of the standards set forth in Hickmort Foods Inc..242 NLRB 1357 (1979), and have concluded that a broad remedial order isinappropriate inasmuch as it has not been shown that Respondent has aproclivity to violate the Act or has engaged in such egregious or widespreadmisconduct as to demonstrate a general disregard for the employees'fundamental statutory rights. Accordingly, we shall use in our Order thenarrow injunctive language "in any like or related manner."The General Counsel has excepted to the Administrative Law Judge'srecommended remedy insofar as it recommends that interest on backpayshould be computed at a rate other than the 9 percent requested by theGeneral Counsel. We find no merit in that exception. See Florida SteelCorporation, 231 NLRB 651 (1977).' At the hearing Respondent denied that Bernsten was a supervisor withinthe meaning of the Act or that she had acted in a capacity which would makeher actions binding on Respondent. No exceptions, however, were filed to theAdministrative Law Judge's finding that Bernsten was a supervisor within themeaning of the Act and that assuming, arguendo, that she was not, she hadheld herself out to other employees as an agent of Respondent. We adopt thisfinding of the Administrative Law Judge, which we note is fully supported bythe record.I The General Counsel also excepts to the Administrative Law Judge'sfailure to conclude that, based on the testimony of employee McPike,Respondent's supervisor, Hillman, in violation of Sec. 8(aXI) of the Act,threatened her with more onerous terms and conditions of employment bytelling her that if the Union won the election doctor's certificates would berequired of employees absent from work before they would be allowed toreturn to their jobs. Hillman denied having made such a threat. TheAdministrative Law Judge failed to resolve this conflict in testimony or to586 MEDICAL CENTER CONVALESCENT HOSPITALfound that Supervisor Bernsten told Gonzales that ifthe Union remained "in the picture" Respondentwould close the facility in violation of Section 8(a)(l)of the Act. Additionally, the Administrative LawJudge found that Respondent's failure to produceSupervisor Bernsten as its witness gave rise to aninference that if called her testimony would have beenadverse to Respondent. With respect to employeeLewis, the Administrative Law Judge, based on Lewis'credited testimony, found that Respondent's actions inissuing four written warnings to her and in requiringher to submit a doctor's certificate before beingpermitted to return to work from a -day absence wereunlawfully motivated. In so doing, he additionallyrelied on the timing of Respondent's conduct, itsdisparate treatment of her, its knowledge of herprominence in the Union's organizing activities, itshostility towards the Union, its prior coercive interro-gation of her, and its unreasonable and implausibleexplanation for such actions.Despite these findings, the Administrative LawJudge, apparently by inadvertence, failed to set forthin his Conclusions of Law specific conclusions basedon such findings and failed to provide appropriateremedies therefor. In view of the foregoing, and basedon the record herein which fully supports suchfindings, we shall include these findings in ourConclusions of Law and shall include in our Orderappropriate remedial provisions for such violations.3. Respondent excepts to the Administrative LawJudge's conclusion that employee Lewis was dis-charged in violation of Section 8(a)(3) and (1) of theAct. We find no merit in this exception.The Administrative Law Judge in finding thisviolation relied on Lewis' credited testimony, thetiming of the action, the disparity of treatment,Respondent's knowledge of Lewis' prominent role inthe Union's organizing campaign and its hostilitytowards the Union, its prior unlawful interrogation ofLewis, and Respondent's unreasonable and implausi-ble explanation for its conduct. The AdministrativeLaw Judge therefore found that Lewis was dischargedbecause of her union activities and that she would nothave been terminated had it not been for her unionactivity. Based on the foregoing findings, with whichwe agree, we adopt the Administrative Law Judge'sconclusion that Respondent's discharge of Lewis wasviolative of Section 8(a)(3) and (1) of the Act.4. The General Counsel excepts to the Administra-tive Law Judge's finding that employee Morris wasdischarged for cause and to his failure to conclude thatRespondent violated Section 8(a)(3) and (1) of the Actmake a finding as to Hillman's alleged threat. In light of the other violationsfound herein, including that Respondent unlawfully threatened employeesand that it unlawfully required Lewis to secure a doctor's certificate beforepermitting her to return to work, the finding of such an additional violationby terminating Morris. We note that in so finding theAdministrative Law Judge specifically relied on thetestimony of Respondent's administrator, Johnson, asaccurately summarized in Respondent's brief, whichestablished that Morris, 2 days after being transferredfrom the night shift because of insubordination andrudeness, was discharged for continued insubordina-tion as well as neglect of duties and violation ofRespondent's rules concerning timecards. Our reviewof the record herein reveals that Morris admitted atthe hearing that he had been warned by Respondentabout being rude and insubordinate and that he in facthad apologized to his night supervisor for his conduct.Morris also admitted violating Respondent's rulesconcerning timecards by "punching-in" too early onthe last 2 days of his employment. Accordingly, andbased on the entire record herein, we agree with theAdministrative Law Judge's finding that Morris wasdischarged for cause and not because of his participa-tion in union activities.5. The General Counsel excepts to the failure of theAdministrative Law Judge to find that Respondentsuspended and constructively discharged employeesAngelina Jenkins and Brenda Sherrier, in violation ofSection 8(a)(3) and (1) of the Act. We find theseexceptions without merit.The Administrative Law Judge found, based on thecredited testimony of Administrator Johnson, thatJohnson transferred Jenkins and Sherrier from theirnight shift to a day shift after they were suspended for2 days because of an incident arising out of apersonality conflict with their night-shift supervisor.The employees advised Johnson that they could notaccept the transfer, asserting that Respondent knewthey could not work during the day because ofpersonal reasons. Subsequently, neither employee re-ported for work on the day shift. The AdministrativeLaw Judge found, and we agree, that there was "nonexus showing any connection" between Jenkins' andSherrier's union activities and suspension and/ortransfer to the day shift. The Administrative LawJudge also specifically rejected the contention of theGeneral Counsel that Respondent's actions towardJenkins and Sherrier constituted constructive dis-charges. Accordingly, and based on the record as awhole, we find that the evidence herein is insufficientto establish that Jenkins and Sherrier were suspendedor constructively discharged because of union activi-ties. We therefore adopt the Administrative LawJudge's dismissal of these allegations of the complaint.In view of the foregoing, we make the following:would not materially affect our Order. Accordingly, we find it unnecessary topass on the General Counsel's exception.587 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. Respondent, 467 East Gilbert Street Corporationd/b/a Medical Center Convalescent Hospital, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Retail Clerks Union Local 1167, chartered byUnited Food and Commercial Workers InternationalUnion, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. By promulgating, maintaining, and enforcing arule prohibiting any form of solicitation betweenemployees during working hours as was done withrespect to Lewis' wearing of a union button andprohibiting the wearing of a union button; coercivelyinterrogating employees concerning union matters oractivities; circulating an antiunion petition; creatingthe impression of surveilling the employees' activities;and threatening employees with closure of its facilitybecause of the advent of a union, Respondent hasengaged in unfair labor practices within the meaningof Section 8(a)(1) of the Act.4. By discharging Paralee Lewis and thereafterrefusing to reinstate her for engaging in union andprotected concerted activities, Respondent has en-gaged in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.5. By issuing written warnings to Paralee Lewis andrequiring her to secure a doctor's certificate beforeallowing her to return to work, Respondent hasengaged in unfair labor practices within the meaningof Section 8(a)(3) and (1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,467 East Gilbert Street Corporation d/b/a MedicalCenter Convalescent Hospital, San Bernardino, Cali-fornia, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Promulgating, maintanining, or enforcing anyrule prohibiting any form of solicitation during work-ing hours which relates to the wearing of unionbuttons and prohibiting the wearing of union buttons;coercively interrogating employees regarding unionmatters or activities; circulating an antiunion petition;creating the impression of surveilling the employees'union activities; and threatening employees withclosure of the facility because of the advent of a union.(b) Discharging and refusing to reinstate, or other-wise discriminating against, employees because oftheir union and protected concerted activities.(c) Issuing written warnings to employees and/orrequiring them to secure a doctor's certificate beforebeing allowed to return to work because of their unionactivities.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Paralee Lewis immediate and full rein-statement to her former job or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to her seniority or any other rights orprivileges previously enjoyed, and make her whole forany loss of earnings she may have suffered as a resultof her unlawful discharge in the manner set forth inthe section of the Administrative Law Judge's Deci-sion entitled "The Remedy."(b) Expunge from the personnel file of ParaleeLewis the four written warnings that she receivedbetween October 31 and November 3, 1978, and anyreference thereto.(c) Post at its facility in San Bernardino, California,copies of the attached notice marked "Appendix."7Copies of said notice, on forms provided by theRegional Director for Region 31, after being dulysigned by Respondent's authorized representative,shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations in thecomplaint shall be dismissed except insofar as specificfindings or such violations have been made herein andin the Administrative Law Judge's Decision.' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportuni-ty to present evidence, the National Labor RelationsBoard has found that we violated the National Labor588 MEDICAL CENTER CONVALESCENT HOSPITALRelations Act, as amended. We hereby notify youthat:WE WILL NOT promulgate, maintain, or en-force any rule prohibiting any form of solicitationduring working hours which relates to the wear-ing of union buttons, and WE WILL NOT prohibitthe wearing of union buttons.WE WILL NOT coercively interrogate employ-ees regarding union matters or activities.WE WILL NOT circulate an antiunion petition.WE WILL NOT create the impression of surv-eilling our employees' activites.WE WILL NOT threaten employees with closureof our facility because of the advent of a union.WE WILL NOT discharge and refuse to rein-state, or otherwise discriminate against, ouremployees because they engage in union andprotected concerted activities.WE WILL NOT issue written warnings toemployees and/or require them to secure doctor'scertificates before allowing them to return towork because of their union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of rights guaranteed them in Section7 of the Act.WE WILL offer Paralee Lewis immediate andfull reinstatement to her former job or, if that jobno longer exists, to a substantially equivalentposition, without prejudice to her seniority or anyother rights or privileges previously enjoyed, andWE WILL make her whole for any loss of earningsshe may have suffered as a result of her unlawfuldischarge, with interest.WE WILL expunge from the personnel file ofParalee Lewis the four written warnings that shereceived between October 31 and November 3,1978, and any reference thereto.467 EAST GILBERT STREET CORPORATIOND/B/A MEDICAL CENTER CONVALESCENTHOSPITALDECISIONSTATEMENT OF THE CASEBERNARD J. SEFF, Administrative Law Judge: Thismatter came on for hearing before me in Los Angeles,California, March 13 and 14, 1979, upon a complaint issuedI In its answer, Respondent denies that it is engaged in commerce within themeaning of the Act. In the Stipulation for Certification Upon ConsentElection, in the section on commerce, it is stated that Medical CenterConvalescent Hospital, a California corporation, is engaged in providingskilled nursing services to patients. The Employer maintains its principal andonly place of business at 467 East Gilbert Street, San Bernardino, California.During the past fiscal or calendar year, the Employer has derived revenues inexcess of $100,000 from the provision of its services, and the Employer hasJanuary 3, 1979, and amended January 22, 1979. The chargein the instant case was filed by the Union, the Retail ClerksUnion Local 1167, on November 7, 1978, and an additionalcharge was filed by the same union on December 11, 1978.The charge alleges violations of Section 8(a)(1) and (3) of theNational Labor Relations Act. It is alleged in the complaintthat Respondent, Medical Center Convalescent Hospital,violated the Act by interrogating employees regarding unionactivities and the union activities of other employees;creating the impression of surveillance of employees' unionactivities; and circulating an antiunion petition among theemployees and soliciting its employees to sign a petition thatthe workers did not desire to be represented by the Union.Respondent denies the commission of unfair labor practicesand also denies that it is engaged in commerce within themeaning of the Act. All parties were represented by counselwho were afforded full opportunity to examine and cross-examine witnesses and present material and relevant evi-dence on the issues in controversy. Briefs were submitted bycounsel which have been duly considered.Upon the entire record in this case and from myobservation of the witnesses and their demeanor whiletestifying, I make the following:FINDINGS OF FACT1. JURISDICTIONThe General Counsel's brief states that from exhibitswhich appear in the record, Exhibit B of General Counsel'sExhibit 2 and General Counsel's Exhibit 18 as well as thetestimony of the hospital administrator, Mary Johnson,(which testimony was uncontroverted) Respondent's grossrevenues exceed $100,000 for the fiscal year ending October31. During the same period, Respondent's revenues fromMedi-Cal exceeded $700,000 and its revenues from Medi-Care exceeded $13,000. Thus, Respondent clearly satisfiesthis statutory jurisdictional requirement as well as theBoard's discretionary standard for asserting jurisdiction overconvalescent facilities as set forth in University NursingHome, Inc.. 168 NLRB 263 (1967).'II. THE STATUS OF THE LABOR ORGANIZATIONThe Union is a labor organization within the meaning ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Supervisory Status of Frances BerntsenA number of the General Counsel's witnesses testified thatBerntsen was a supervisor within the meaning of the Act andhad engaged in illegal interrogation.received revenues valued in excess of 60o,000 from Medi-Cal and hasreceived revenues valued in excess of 65,000 from Medi-Care. Thisstipulation was signed by Respondent's counsel who appeared before me inthe instant case. I showed this document to Respondent's counsel and askedhim if the signature on it was his. He said it was. From this information andthe material contained in the data provided by Respondent during the courseof the hearing, it is clear that Respondent is engaged in commerce within themeaning of the Act. I so find.589 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrances Berntsen began her employment with Respondentin 1972 as an LVN. She began to work around September1978 for Respondent as an administrator-in-training on theday shift when a director of nursing and an administratorwere also on duty. The record shows that in Berntsen'scapacity as an AIT which indicates an administrator-in-training, she signed personnel documents and included alongwith her signature the caption AIT.The record also shows that Berntsen interviewed jobapplicants, recommended hiring of specific applicants toJohnson, the administrator of the hospital, and promised anew employee a raise upon his evaluation. The GeneralCounsel's brief states that she also determined whether ornot the employees would be eligible for rehire as did MaryHelen Hillman, an admitted supervisor. She had the authori-ty to suspend employees and on December 6, suspendedLucy Alvarez. She also had the authority, which sheexercised, to issue written warnings to employees as LVNand as administrator-in-training. The brief goes on to pointout that Berntsen also transferred employees to an on-callstatus and to part-time status. Thus, on June 26 and July 15,she placed Sandy Barrett on-call and on September 5, sheplaced Brenda Harris on-call. On December 16, she trans-ferred Cathy Moore to part-time status and on September14, she placed Cathy Moore on-call. She had the authority tosend day shift employees home early and to initial timecardswhich were improperly punched or to write in times whichwere not punched. She scheduled employees and gaveemployees permission to change their scheduled hours anddays of work.On all the above, it can be seen that Berntsen exercised anumber of responsibilities which were enumerated in Section2(11) of the Act and thus discharged duties of a supervisor.In addition, whether or not she fully met all requirements ofSection 2(11), it is clear she held herself out to be asupervisor and in any event, acted as an agent of Respon-dent. Therefore, any statements that she made to employeesin the course of her employment are binding on Respondent.Respondent denies that Berntsen is a supervisor or that sheacted in a capacity which would make her actions binding onRespondent. The record is otherwise.Frances Berntsen began her employment with Respondentin either 1972 or 1973 as an LVN. About September 1978,she began working for Respondent as an administrator-in-training on the dayshift. The record is replete with noticesgiven to employees, either warning notices or status changenotices. The form contains a space at the bottom whichcontains the word supervisor below the line and Berntsen'sname appears on the line. There are at least 25 such noticesin the General Counsel's exhibit file. For example, GeneralCounsel's Exhibit 29 contains a warning notice to employeeLucy Alvarez signed F. Berntsen, supervisor. There is also astatus change notice to Sandy Barrett, "signed F. Berntsen,supervisor." General Counsel's Exhibit 31 contains twowarning notices to Barrett signed "F. Berntsen-supervisor."General Counsel's Exhibit 32 consists of a status change forMary Brumbelow, signed "F. Berntsen." Many of the othernotices to employees are signed "F. Berntsen, AIT" (admin-istrator-in-training). It is clear from the record that Berntsennot only signed her name as supervisor, but changed thestatus of the employees, and in some cases, gave warningnotices all signed with her name and titled either assupervisor or AIT. Record evidence is overwhelming thatshe not only acted as a supervisor, but signed her name assuch. There is no question on this record, despite denials byAdministrator Johnson and Dietary Supervisor Hillman,that Berntsen was not only regarded as a supervisor by theemployees who received disciplinary notices from her, butsigned herself with a title either as supervisor or AIT.Berntsen did not appear as a witness for Respondent. It wasexplained that she has a heart condition, and she wasadvised by her doctor not to take the stand. The recordcontains an affidavit executed by Berntsen which states, interalia, that she is not a supervisor and was not a supervisorand that she never assigned employees to tasks nor did sheever recommend anyone for discharge or promotion. Thesefacts are belied by the record which is as stated supra. Basedon the record, I am convinced and find that she was either asupervisor within the meaning of Section 2(1 1) of the Act orshe was held out to the employees as Respondent's agent.Employee Delia Gonzales testified credibly that Berntsenasked her how she felt about the Union and further statedthat Johnson would close tie hospital if the Union came in.Gonzales also testified that Berntsen asked her to sign apaper which was "for me to vote the Union out if I didn'twant it in ... ."Gonzales further testified that Berntsen said that "she wasallowed to go around with a paper to vote the Union out justas I was allowed-for the Union." In answer to the questionaddressed by the General Counsel "Did she say she had aright to represent Mrs. Johnson? A. Yes, she did." She said,"I am allowed to represent Mrs. Johnson." The matter ofthe above colloquy was received into evidence as GeneralCounsel's Exhibit 15.Cathy Moore testified that Berntsen started out telling herthat she knew that I was involved in the organizingcommittee for the Union, and I told her I was and that I stillwas involved in it.During the course of the direct examination of Johnson,who is the administrator of the facility, testified among otherthings in answer to the following question:Now, in the course of Mrs. Berntsen's duties, doesshe have any authority to let a person go home if theyreport that they are not feeling well?A. Yes, she could do that.Q. Does she hire anybody?A. No one in the facility is able to hire anyonewithout any approval. They may interview, bring therecommendation to me, but the final hiring has alwaysbeen my responsibility as personnel director.In answer to a further question, "Can Mrs. Berntsenrecommend changing the status of the employees?"She rarely does that. It is true that every 3 monthseach charge nurse fills out a form indicating theperformance of the person under their charge and thenthey are handed in.It was also brought out in the course of Johnson'stestimony that Berntsen makes $50 a shift and that she earnsmore than any other LVN. However, she explained this bysaying that Berntsen is one of the oldest employees on the590 MEDICAL CENTER CONVALESCENT HOSPITALstaff. She further testified that Berntsen is "in the chain-of-command."Assuming arguendo that Berntsen is not a true supervisor,which is directly contrary to what I have found, the fact stillremains that she held herself out to be an agent ofRespondent. The Board has long held that a conclusion thatan individual is not a supervisor is not dispositive of thequestion of whether that individual is acting as an agent ofan employer.' I find that the record is sufficient to establishthat Bernsten was acting as an agent of Respondent and assuch her illegal interrogations are imputed to Respondent.Employee Carol McPike testified that Berntsen said shehad a paper that she wanted me to sign to get out of theUnion.Employee Lupe Ramirez testified that she was employedas a nurse's assistant. She testified that Johnson "Asked meif I knew anything about the Union ...she asked me, Ihave been asking everybody but nobody seems to know." Icredit the testimony of McPike and Ramirez.B. Interrogations and Impression of SurveillanceAs succinctly set forth in the brief of the General Counsel:Between September 4 and mid December, Johnson,Hillman and Berntsen repeatedly questioned employees,including Ramirez, Couch, McPike, Paralee Lewis,Hudson, Gonzales, Jenkins, Sherrier, White, DorothyLewis, Kaus and Hilton about whether or not they wereinterested in the Union, who was for the Union,whether or not they attended Union meetings, whetherthe Union had asked them to sign cards, who wassoliciting for the Union, whether or not they wanted toget rid of the Union ....The witnesses gave clear testimony fleshed out withconcrete statements of the day, time, and place where theseinstances took place in a convincing manner and remainedunshaken by cross-examination. I credit this testimony. Itseems inherently incredible that the testimony was manufac-tured by the witnesses. It was mutually corroborated andwhat emerges from this testimony is a pattern of illegalactivity of convincing nature and although denied byRespondent's witnesses, on balance it seems clear that bysuch behavior Respondent engaged in violations of Section8(a)(1). I so find. It is also to be noted that Respondent'squestioning of its employees was not accompanied byassurances that no retaliation would be taken against theemployees. See Struksnes Construction Co., Inc., 165 NLRB1062 (1967). The Board stated, inter alia:In our view any attempt by an employer to ascertainemployee views and sympathies regarding unionismgenerally tends to cause fear of reprisal in the mind ofthe employee if he replies in favor of unionism and,therefore, tends to impinge on his Section 7 rights.By the same token it is equally clear that Respondentcreated the impression of surveillance by questions directedto the employees that it knew who, among its employeesSee, e.g., Helena Laboratories Corporation, 225 NLRB 257, 258 (1976);Samue Liefer and Harry Ostreicher, a copannership d/b/a River ManorHealth Related Facility, 224 NLRB 227, 230-231 (1976); and ClevengerLogging. Inc.. 220 NLRB 768, 778 (1975).supported the Union. The Board has long held that bytelling employees that it knew who signed cards creates theimpression of surveillance.' Both Johnson and Berntsenmade such statements which are clearly violative of Section8(a)(l).In addition Hillman solicited signatures on a petitionstating that the employees who signed said petition did notwant the Union to represent them. Here, too, the solicitationoccurred within a few days after the Union filed a petitionwith the Board. There is also testimony in the record thatBernsten told Gonzalez that if the Union remained in thepicture Respondent would close the facility. It is axiomaticthat threats to close the facility if the Union remained thechoice of the employees are equally violative of Section8(aXI). Respondent's failure to produce Bernsten as itswitness gives rise to the inference that if she had appearedher testimony would have been adverse to Respondent.C. Alleged 8(a)(3) ViolationsI. Paralee Lewis. The illegal discharge of Lewis has beendiscussed in extenso supra.2. Angelina Jenkins and Brenda Sherrier. Both Jenkinsand Sherrier were LVNs working on the third shift. Duringthe course of her employment Sherrier testified that sheworked on the first shift until she took a leave of absence.After she returned to work she was assigned to the thirdshift. Whatever her personal reasons for refusing to transferto the first shift, this did not prevent her from working onthis shift during the course of her employment.Both Sherrier and Jenkins took their lunch together withDonna Jarvis and Daisy Shepherd in the front lobby of thehospital. Both Jenkins and Sherrier had eaten lunch at thislocation before and neither of them had been penalizedbefore. It should also be noted that no discipline was metedout to Jarvis and Shepherd.Respondent points out that all of this group was eatinglunch at the same time. This was claimed to be improper.Only one person was to eat lunch at a time in order that theothers could be circulating among the patient areas. If all theLVNs were eating at the same time there is no one watchingthe patients. Sherrier explained that eating in the front lobbydoes not interfere with patient care because there is anilluminated board visible from this position. If a patientneeds attention the room number would flash and a bellwould ring. Sherrier testified she was not aware of anyhospital rule permitting only one nurse at a time to take herlunch.D. The Discharge of LewisThe General Counsel in her brief points out that onSeptember 13, Hillman issued two written warnings toLewis. One was for leaving the kitchen dirty for 3 or 4weeks. In this connection, it is unbelieveable that thecondition of the kitchen could have been the basis for theissuance of this warning because if it was dirty for 3 weeks,' Servair, Inc.. 236 NLRB 1278 (1978); Carrollton Standard Printing Ca,209 NLRB 540 (1974); Commerce Concrete Company. Inc.. 197 NLRB 658(1972).591 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere was no explanation as to why Lewis was not criticizedduring the 3-week period. The General Counsel then stitchestogether a fabric which indicates that Hillman's failure tomention the alleged unsatisfactory condition of the kitchenfor a 3- or 4-week period and her failure to issue priorwarnings when the kitchen was dirty and the time delay inthe issuance of both warnings creates doubts as to the basisfor their having been issued. It is further pointed out by theGeneral Counsel that Hillman interrogated McPike thesame day regarding what she heard about the Union.Finally, Hillman informed Lewis after showing other warn-ings that she knew that Lewis had been bothering everyonein the kitchen about the Union. Thus, Hillman knew Lewis'union activities, gave her warnings for conduct for which noone else received warnings, and revived stale complaintsagainst Lewis in order to warn her to stop supporting theUnion, not to correct her work habits. Overall, I credit thetestimony of Lewis based on her demeanor while testifyingand the candor with which she gave her recital of the eventswhich occurred.The General Counsel continues by stating that on October5, after receiving the September 19 letter bearing Lewis'name as a member of the organizing committee, and afterreceiving a charge alleging Lewis as a discriminatee, Respon-dent required Lewis to submit a doctor's certificate in orderto return to work from a day's absence. Futher, Hillman hadtold McPike on October 2 that the doctor's certificate wouldbe required if the Union came in, although doctor'scertificates had never been required before. Also, Johnsontold Lewis that this new requirement was because "Youpeople want something different and I'm going to give it toyou different." From all of this information, the GeneralCounsel concludes that the requirement for a doctor'scertificate was obviously requested in order to discourageLewis' support of the Union. Lewis received four writtenwarnings between October 31 and November 3. The timingof this flurry of warnings, coming as they did on the verythreshold of the NLRB election, is highly suspicious.Of the last four warnings issued to Lewis, one constituteddiscriminatory enforcement of a no-solicitation rule in viewof the active solicitation permitted without restriction forother nonunion activities. The record shows that on previousoccasions, employees freely solicited the sale of Avonproducts and a number of other kinds of products, and infact, some of the solicitation was done by Hillman herself.The remaining three warnings were issued for conductwhich was generally condoned by Respondent, that is,forgetting to bake a cake, preparing potatoes in the mannerregularly followed up to that time, and not taking enoughfood out of the freezer. The General Counsel underscores inher brief the fact that the conduct in the four warnings waspreviously condoned, but the haste with which Respondentproceeded to issue the warnings demonstrates that it wasmore concerned with finding sufficient fault with Lewis'conduct to justify her termination than with making suresuch conduct warranted the discipline imposed.Although it may be a sheer coincidence, the record showsthat Lewis was terminated on November 3, prior to thepolling period during her shift. The National Labor Rela-tions Board was conducting an election among Respondent'semployees on November 3. It is also to be noted that if Lewisis as bad an employee as Respondent insists, it is difficult tounderstand why it would wait until the day of the election tofire her. Tying all this material together in view of thetiming, disparity of treatment, knowledge of Lewis' activi-ties, and her apparent prominence in the organizing activi-ties of the Union, Respondent's hostility toward the Unionand the independent 8(a)(1) violation directed to Lewis andthe unreasonable and implausible explanation offered byRespondent for its warnings, doctor's certificate require-ment, and termination, Respondent therefore clearly had anunlawful motivation for these actions. The General Counselconcludes that the real reason for the warnings, discharge,and doctor's certificate requirement was Lewis' unionactivity and by these actions Respondent violated Section8(a)(3) and (I) of the Act.Based on the above, I find that Lewis was dischargedbecause of her activities on behalf of the Union in violationof Section 8(a)(3) and (1) of the Act.E. DiscussionRespondent, in its answer sets forth certain affirmativedefenses on the question of whether the relationship betweenthe General Counsel's office in the various Regions on theone hand and the division of judges on the other functions insuch a way as to deny Respondent due process of law.Respondent's contention in this respect is that there is notsufficient differentiation between the function of the GeneralCounsel and the prosecution of unfair labor practice chargesin that, the General Counsel is both the prosecutor andjudge of the matters alleged in the complaint. The shortanswer to this contention is that the statute itself, theNational Labor Relations Act, in Section 3(d) states asfollows:There shall be a General Counsel of the Board whoshall be appointed by the President, by and with theadvice and consent of the Senate, for a term of 4 years.The General Counsel of the Board shall exercise generalsupervision over all attorneys employed by the Board(other than trial examiners and legal assistants to Boardmembers) and over the offices and employees inregional offices. He shall have final authority, on behalfof the Board, in respect of the investigation of chargesand issuance of complaints under section 10, and inrespect of the prosecution of such complaints before theBoard, and shall have such other duties as the Boardmay prescribe or as may be provided by law.In the case of D. B. Lewis, President, Lewis Food Companyv. N.L.R.B., 357 U.S. 10, 16 fn. 10 (1958), the SupremeCourt had the following to say on the precise issue raised byRespondent's counsel:Section 3(d) of the Act effected an important changeover the earlier Wagner Act. It was designed to separatethe prosecuting from the adjudicating function, to placethe former in the General Counsel, and to make him anindependent official appointed by the President andconfirmed by the Senate for a term of years.It was also charged that Sherrier refused to obey instruc-tions given her by Nomeland. In addition it is charged thatSherrier failed to notify the nurse in charge that one of thepatients had an elevated temperature. Sherrier said that she592 MEDICAL CENTER CONVALESCENT HOSPITALdid make a notation in the log book and reported this fact tothe nurse on the next shift.Finally, it came out in the testimony that both Jenkins andSherrier had personality conflicts with Nomeland. Johnsonsuspended both Jenkins and Sherrier for 2 days. Johnsoncredibly testified that in order to eliminate the personalfriction with Nomeland she offered to change their shifts todaytime in order to give the women a new supervisor.Neither woman accepted the transfers claiming they couldnot work during the day and that Johnson knew they hadvalid personal reasons that made the acceptance of thechange of shifts impossible for them. The General Counselargues in her brief that the suspensions and offer to make theshift changes were in effect constructive discharges.It is elementary that an employer can discharge ordiscipline employees for a good reason, a bad reason, and noreason qualified only by the caveat that such action is notcaused by the union activities of the employees. The GeneralCounsel states in her brief that "While Jenkins, Sherrier andMorris engaged in no union activities which would causeRespondent to single them out from the list of organizingcommittee members as special targets ...etc." I find thatthere is no nexus showing any connection between unionactivities and the suspension and the refusal to accept theshift change for either Jenkins or Sherrier. I reject theGeneral Counsel's contention that what occurred constitutesa constructive discharge. I therefore recommend that theallegations in the complaint concerning Sherrier and Jenkinsbe dismissed.F. The Discharge of MorrisRespondent's brief states the following concerning Morris:The testimony of Morris, Johnson and Marjorie Hick-man is consistent to the extent that all three personsconfirm that Mr. Morris had difficulties with MaeNomeland, the night supervising LVN. Mr. Morrisconfirms that the employer charged him with rudenessand insubordination to Miss Nomeland and that he infact apologized, in writing, for his conduct. He wasrequested to transfer to another shift. Johnson testifiedthat he was only on the other shift for two days andduring both of such days the same course of insubordi-nation and other neglect of duties occurred in additionto a violation of facility rules concerning time cards.... Again, there is no evidence to suggest that Mr.Morris was discharged for any conduct having anythingto do with union activity and no facts from which areasonable trier of fact could infer that union activitywas the basis of the discharge.I agree with Respondent. Morris was discharged for cause.Consequently, I recommend that the allegations in thecomplaint concerning Morris be dismissed.In the "Developing Labor Law," BNA, pp. 822-823,editor Charles J. Morris, on p. 823, states as follows:Although bound by Board precedent in the decision ofcases, the trial examiners occupy an individual status inthe performance of their duties. In connection with theEdgewood Nursing Center. Inc. v. N.LR.B.. 581 F.2d 363, 368 (3d Cir.1978). Accord: N.LR.B. v. Eagle Material Handling. Inc.. 558 F.2d 160, 169(3d Cir. 1977), and cases cited.discharge of Paralee Lewis, Respondent in its briefstates, inter alia. whether or not an employee was orwas not discriminated against by reason of unionactivities, it no way follows that such an employeecould not also have committed an act or acts soegregious that they provide a proper and necessary basisfor termination.I have already found that Lewis was subjected to illegalinterrogation by Respondent. She was also a conspicuousmember of the Union and wore a union button for which shewas reprimanded and she was ordered to remove it. Underthese circumstances, Respondent's recital of the law isincorrect. The Third Circuit Court stated that it has longsubscribed to, and has recently reaffirmed its acceptance of,the principle that discharge of an employee is unlwaful "if itis partly motivated by reaction to the employee's protectedactivity.'It is my opinion that but for the union activities of Lewisshe would not have been discharged.The General Counsel has attached to her brief a copy of asupplemental brief in support of remedial interest rate of 9percent. The matter of determining the interest rate to beattached to a remedial order for unlawful discharges as amatter of policy is determined by the Board and cannot bechanged by an Administrative Law Judge. I deny theGeneral Counsel's request that interest be assigned at 9percent.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act. RetailClerks Union Local 1167, chartered by Retail ClerksInternational Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.2. By engaging in the following conduct, Respondentcommitted unfair labor practices in violation of Section8(aX)() of the Act:(a) Maintaining a rule prohibiting any form of solicitationbetween employees during working hours as was done withrespect to Lewis' wearing of a union button. Prohibiting thewearing of a union button.(b) Interrogating employees without observing all thesafeguards established by the Board and the courts andcirculating an antiunion petition.(c) Creating the impression of surveilling the employees'activities.3. By discharging Paralee Lewis and thereafter refusing toreinstate her for engaging in union and protected concertedactivities, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I will recommend that Respondent cease anddesist therefrom and take certain affirmative action toeffectuate the policies of the Act; the unfair labor practicescommitted by Respondent are of a character striking at the593 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcore of employees' rights safeguarded by the Act, it shall befurther recommended that it cease and desist from in anymanner infringing upon the rights guaranteed in Section 7 ofthe Act.It has been found that Respondent, in violation of Section8(a)(3) and (1) of the Act, discriminatorily dischargedemployee Lewis. It shall therefore be ordered that Respon-dent offer to employee Lewis immediate and full reinstate-ment to her former, or substantially equivalent position,without prejudice to her seniority or other rights andprivileges previously enjoyed, and make her whole for anyloss of earnings suffered by her by reason of Respondent's'See, generally, Isis Plumbing Heating Co.. 138 NLRB 716(1962).discriminatory conduct. Such backpay is to be computed inthe manner prescribed in F W. Woolworth Company, 90NLRB 289 (1950), with interest thereon to be computed inaccordance with Florida Steel Corporation, 231 NLRB 651(1977).'It shall also be ordered that Respondent preserve and,upon request, make available to the Board and its agents, allpertinent records and data necessary to determine theamount of backpay due, and it shall be ordered to postappropriate notices.[Recommended Order omitted from publication.]594